Summit C.P. No. CR2008030710. This cause is pending before the court as a death-penalty appeal from the Court of Common Pleas of Summit County.
Upon consideration of appellant’s motion for appointment of counsel, it is ordered by the court that the motion is granted, and Angela Miller, Ohio Attorney Registration No. 0064902, is appointed to represent appellant for the purpose of filing an application for reopening pursuant to S.Ct.Prac.R. 11.06.
Pfeifer, Acting C.J.
O’Connor, C.J., not participating.